Citation Nr: 1444648	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  13-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a head injury.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected left hip degenerative osteoarthritis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected left hip degenerative osteoarthritis, arthritis of the left acromioclavicular joint, hearing loss and tinnitus.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for coronary artery disease (CAD).

7.  Entitlement to service connection for an aneurysm to the brain and aorta.

8.  Entitlement to a rating in excess of 10 percent for arthritis of the left acromioclavicular joint.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and September 2012 rating decisions of the VA Regional Office (RO) in Milwaukee, Wisconsin.  

The issue of service connection for a right hip disorder was remanded in March 2014 to obtain the Veteran's Social Security Administration (SSA) records, inform him of alternative evidence he could submit in lieu of his service treatment records (STRs), and to obtain a medical opinion if additional evidence showing a nexus to service was received.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has submitted new evidence in the form of a psychiatric evaluation.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  

In August 2014, the Veteran's representative raised the issue of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed March 2010 decision, the Board denied service connection for residuals of a head injury.  

2.  Evidence received after the March 2010 denial does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the underlying claim.

3.  A right hip disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed right hip disorder did not develop as a result of any incident during service, including the service-connected left hip degenerative osteoarthritis.

4.  An acquired psychiatric disorder was not present during service and a currently diagnosed acquired psychiatric disorder did not develop as a result of any incident during service, including the service-connected left hip degenerative osteoarthritis, arthritis of the left acromioclavicular joint, hearing loss, and tinnitus.

5.  Diabetes mellitus, type II was not present during service, was not manifest within one year of discharge from service, and currently diagnosed diabetes mellitus, type II  did not develop as a result of any incident during service.

6.  Sleep apnea was not present during service and currently diagnosed sleep apnea did not develop as a result of any incident during service.

7.  CAD was not present during service and currently diagnosed CAD did not develop as a result of any incident during service.

8.  An aneurysm to the brain and aorta was not present during service and a currently diagnosed aneurysm to the brain and aorta did not develop as a result of any incident during service.

9.  The arthritis of the left acromioclavicular joint has not resulted in nonunion with loose movement or dislocation and has not limited in motion to shoulder level or midway between side and shoulder level.


CONCLUSIONS OF LAW

1.  The Board's March 2010 denial of service connection for residuals of a head injury is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).  

2.  Evidence received since the final March 2010 decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

3.  A right hip disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected left hip degenerative osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  An acquired psychiatric disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected left hip degenerative osteoarthritis, arthritis of the left acromioclavicular joint, hearing loss, and tinnitus.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

5.  Diabetes mellitus, type II was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

6.  Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

7.  CAD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

8.  An aneurysm to the brain and aorta was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

9.  The criteria for a rating in excess of 10 percent for arthritis of the left acromioclavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was notified in letters dated in April 2011, June 2012 and February 2014 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection, including on a secondary basis, and that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The April 2011 letter also informed the Veteran of the basis of the prior final denial of his claim for service connection for residuals of a head injury and notified him of the definition of new and material evidence.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service separation examination, some SSA records, post-service medical records, and also secured examinations in furtherance of his head injury, right hip, psychiatric disorder, left shoulder, and aneurysm claims.  The Veteran's complete STRs are not of record; a memorandum in June 2007 shows that such records unavailable and detailed the efforts to obtain the STRs.  The Veteran was notified that his complete STRs were unavailable and that he could submit additional evidence that could substitute for his STRs.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  The RO also requested the Veteran's SSA records; a negative response was received in April 2014 and the Veteran submitted what SSA records he had in his possession.

Pertinent VA examinations were obtained in August 2010 (left shoulder), June 2011 (left shoulder), March 2013 (right hip), February 2014 (psychiatric) and March 2014 (left shoulder, head injury, and aneurysm).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that medical opinions on the questions of service connection for diabetes mellitus, type II, sleep apnea, and CAD are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or during any pertinent presumptive period, and that those disorders may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

      A.  New and Material 

Service connection for residuals of a head injury was denied by the Board in March 2010 because the evidence did not show that the Veteran had any residuals from an in-service head injury.  In other words, evidence of record did not reflect a nexus between any head injury residuals and the Veteran's military service.  After receiving notice of the March 2010 decision, the Veteran did appeal.  Later, in April 2011, however, he applied to have his claim reopened.

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the March 2010 decision consisted of the Veteran's March 1956 separation examination, treatment records dated through October 2009, January 1979 and July 2009 VA examinations, and the Veteran's contentions.  His March 1956 separation examination showed a clinically normal head, face, neck and scalp.  The Veteran reported left shoulder pain, but no residuals of a head injury.  The January 1979 VA examination showed a normal head; no abnormalities were noted on X-rays of the Veteran's skull.  His treatment records revealed post-service head injuries.  The July 2009 examination report shows that no diagnosis of a head condition was made.  The Veteran's contentions show that he reported an in-service injury when he was thrown from a horse while riding.  None of his records indicated that he had any residuals related to the reported in-service injury.  

Accordingly, at the time of the denial of the claim for service connection for residuals of a head injury in March 2010, the claims folder contained no competent evidence of current residuals related to the Veteran's reported in-service injury.  Thus, the Board, in March 2010, denied the claim of service connection for residuals of a head injury.  The Veteran did not appeal the Board's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1100 (2013).  

In reaching the conclusion that the March 2010 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  However, 38 C.F.R. § 3.156(b) refers to evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b) (2013).  Here, the March 2010 Board decision was the appellate decision for a claim filed in February 2007.  As such, the March 2010 Board decision is final.

The relevant evidence received since the denial consists of treatment records dated through 2014, a March 2014 VA examination, and the Veteran's contentions.  The March 2014 VA examiner opined that it was less likely than not that residuals of a head injury existed that were attributable to an undocumented but now reported fall off a horse while in service.  The rationale was that a skull fracture could occur with or without underlying brain damage.  The examiner opined that if there was a simple linear skull fracture, and no underlying brain damage, there might be no symptoms, but then there would also be no reason to expect any later sequelae attributable to a simple, uncomplicated linear skull fracture with no brain damage underneath.  The examiner noted that if there was any underlying brain damage, one would expect immediate symptoms such as loss of consciousness or development of symptoms very shortly after.  The Veteran indicated that he did not want anybody to find out about his injury because he did not want to get behind in his class.  The examiner opined that if the Veteran was able to successfully continue to participate in his current class, that also suggested that there was no underlying brain fracture.  The examiner opined that if there was underlying brain injury beneath a skull fracture, there were typically associated cognitive and/or motor abnormalities that should be noticeable to others; none of those were reported.  The examiner noted that no brain imaging study done subsequently found any evidence of old brain trauma.  The Veteran's contentions are cumulative or duplicative of his previous contentions.  None of his treatment records contain any opinion relating any current head disorder to the in-service injury.  

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for residuals of a head injury because it does not tend to show that the Veteran has a current head disorder that is related to his military service.  

No medical professional has provided any opinion showing that the Veteran has residuals of a head injury developed as a result of the reported in-service injury in service.  In reaching this determination, the Board is cognizant of the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a claimant's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a claimant's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Here, the Veteran's statements are duplicative or cumulative of evidence of record at the time of the March 2010 Board decision.  Even when taking into account the Veteran's statements throughout this appeal, the evidence still fails to show a nexus between residuals of a head injury and his military service such that the claim should be reopened.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied claim. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis and diabetes mellitus, type II) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis and diabetes mellitus, type II) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Right Hip Disorder

The Veteran's March 1956 separation examination revealed clinically normal bilateral lower extremities.  The Veteran did not report any right hip complaints at that time.  The examination includes a notation that aside from the medical problems listed, which did not include the right hip, the Veteran denied "all other serious illnesses, injuries and operations."

At a VA examination in January 1979, the Veteran reported left hip, but no right hip complaints.  X-rays showed no abnormality.  Post-service treatment records show that he complained of hip pain when he walked a long distance in June 2003.  The first evidence of arthritis was in February 2012; X-rays showed mild degenerative changes at that time.  None of the Veteran's treatment records show any opinion relating a right hip disorder to his military service, to include being secondary to the service-connected left hip disability.  They also do not show that he reported an in-service event, injury or disease to his right hip or that he believed his service-connected left hip disability caused or aggravated his right hip.  

The Veteran was afforded a VA examination in March 2013.  He was diagnosed with degenerative osteoarthritis.  He reported injuring his left hip when he fell off the horse and that he continued to have left hip pain after the accident.  A positive nexus opinion for the left hip was provided.  Regarding the right hip, the examiner opined that the Veteran's degenerative arthritis was less likely as not caused by or the result of the injury in service or was permanently aggravated by the left hip disorder.  The examiner noted that the Veteran did not report a right hip injury in service.  The examiner opined that the Veteran's degenerative arthritis was solely due to age and the natural progression of disease.  The examiner noted that the Veteran had no significant gait abnormality related to his left hip disorder.  

Based on a review of the evidence, the Board concludes that service connection for a right hip disorder is not warranted.  Although the Veteran has reported an in-service injury and is currently service-connected for a left hip disability as a result of the in-service injury, in addition to having a current diagnosis of a right hip disorder, the evidence fails to show a relationship between that diagnosis and his military service, to include being secondary to a service-connected disability.

On a direct basis, the evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that a right hip disorder had its onset in service or is related to an event, injury or disease in service.  The Board acknowledges the Veteran's reports of an in-service injury.  However, the evidence fails to show that such injury affected his right hip.  In this case, the Veteran initially sought service connection for his left hip as a result of the in-service injury in the 1970s; no right hip complaints were made at that time.  At the most recent examination in 2013, the Veteran again reported injuring his left hip in service; the examiner specifically noted that the Veteran did not report a right hip injury during service.  Additionally, the March 1956 separation examination showed normal lower extremities and no right hip complaints were made.  Therefore, while the Veteran has reported falling off a horse in service, the evidence fails to show that such injury affected his right hip.  

There is no indication in the evidence of record that the Veteran has a right hip disorder resulting from the in-service fall or that the onset of a right hip disorder began during service.  The lack of any right hip complaints, especially as the Veteran made left hip complaints, weighs against a finding that a current right hip disorder had its onset in service.  The Veteran's post-service medical records fail to show that a current right hip disorder is directly related to his military service.  None of the Veteran's treatment records include any such opinion.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's right hip disorder is not related to his military service.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing his records, the Board accords it great probative value.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of right hip complaints, symptoms, or findings for four decades between the period of active service and the earliest evidence of right hip complaints is itself evidence which tends to show that a right hip disorder did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.    

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  None of the Veteran's treatment records have indicated a continuity of arthritis symptomatology following the reported in-service accident.  As already noted above, the Veteran reported ongoing left hip symptoms to the VA examiner, but did not report such for his right hip.  
Although the Veteran has not reported that his right hip disorder is secondary to his service-connected left hip disability, the VA examiner's opinion shows that the Veteran's right hip is solely due to age and natural progression of the disease and is not secondary to the left hip disability.  As noted by the examiner, the Veteran had no significant gait abnormality related to his left hip disability.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 

The overall evidence of record as discussed above weighs against a finding of a right hip disorder associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a right hip disorder and his active duty or his service-connected left hip disability, service connection for a right hip disorder is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right hip disorder  falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a right hip disorder and the Veteran's active duty, including his service-connected left hip disability, service connection for a right hip disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right hip disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right hip disorder, to include as secondary to his service-connected left hip disability is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


		2.  Acquired Psychiatric Disorder

The Veteran's March 1956 separation examination revealed a clinically normal psychiatric system.  No psychiatric complaints were made, and as noted above, Veteran denied "all other serious illnesses, injuries and operations."

A VA examination in January 1979 shows that the Veteran had a normal psychiatric system.  Post-service treatment records document psychiatric treatment dating back as early as March 1983.  At that time, the Veteran was diagnosed with adjustment disorder with mixed emotional features.  He reported a history of cervical radiculopathy and bilateral shoulder disorders following a job related injury in 1979.  A January 1985 record indicates that the Veteran identified his problems as beginning in 1954 secondary to the onset of marital difficulties.  He reported seeing at least three psychiatrists from 1960 to 1972.  The Veteran was diagnosed with a long history of chronic personality disorder.  A November 1989 record shows that the Veteran reported an unremitting dysphoric mood, most every day, for the past 36 years.  In December 1997, the Veteran reported depression, especially lately with family members owing him money.  A June 2009 record shows that the Veteran reported recurrent bouts of depression mainly around being scammed out of $91,000 by a con artist.  His treatment records show intermittent psychiatric treatment up until the present time with current diagnoses of major depressive disorder and generalized anxiety disorder.  While his records show the Veteran's reporting of different problems such as marital and money issues, none of his records contain any opinion relating a psychiatric disorder to the Veteran's military service, to include being secondary to a service-connected disability.  The Veteran's treatment records also reflect that in addition to the disorders being denied service connection in this decision, he has many physical conditions, including, but not limited to, eye disorders, late effects of cerebrovascular disease, and chronic kidney disease.  The Veteran's active problem list included in his VA treatment records lists over 30 different medical problems not including his service-connected disabilities.  

The Veteran was afforded a VA examination in February 2014.  Following a thorough examination, no psychiatric disorder was diagnosed.  The examiner noted the different psychiatric disorders diagnosed in the Veteran's treatment records.  The examiner opined that while in the past the Veteran had been diagnosed with mental health problems, he did not demonstrate a mental disorder at the present time.  The examiner opined that there was no clear evidence that would support a diagnosis of major depression, any anxiety condition, or posttraumatic stress disorder (PTSD).  The examiner opined that if those conditions were present in the past, they were well treated and did not have an impact upon daily functioning.  The examiner noted that it was unclear as to if any symptoms would emerge with cessation of his current mental health treatment with medications.  The examiner further opined that the Veteran did not demonstrate any mental disorder that was secondary to a service-connected disability and did not have any mental disorder at the present time that could be connected to a horseback riding injury that occurred during service.  The examiner opined that the memory problems of the Veteran appeared to be age related changes.  The examiner concluded that the Veteran had pain in his thigh and shoulder, but those were not associated with any current mental disorder.

The Veteran submitted a private psychiatric evaluation in August 2014.  He was diagnosed with mood disorder secondary to medical condition.  The psychologist opined that the Veteran's service-connected left hip, left shoulder, hearing loss and tinnitus manifested as a mood disorder and caused the mood disorder.  They reported that there was a body of literature detailing the connection between medical issues, like the issues that the Veteran struggled and psychiatric disorder, similar to his mood disorder complaints.  They also noted that there was a causal relationship between medical and psychiatric difficulties.  The psychologist opined that individuals with medical issues and mood disorder debilitation became disabled due to the holistic effect on medical and psychiatric disturbance, just like the left hip, left shoulder, hearing loss, tinnitus and secondary mood disorder endured by the Veteran rendered him incapacitated.  They concluded that the Veteran's left hip, left shoulder, hearing loss and tinnitus were more likely than not aggravating his mood disorder.  Despite the Veteran having many other medical problems, the private psychologist did not opine as to why those disorders did not cause any diagnosed mood disorder.

Based on a review of the evidence, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  Although the Veteran has a current diagnosis of an acquired psychiatric disorder and is service-connected for left hip, left shoulder, hearing loss and tinnitus disabilities, the evidence fails to show that any diagnosed psychiatric disorder is related to his military service, to include being secondary to his service-connected disabilities.

The evidence does not show that the Veteran incurred any event, injury or disease to his psychiatric system or that a currently diagnosed psychiatric disorder had its onset in service.  Although the Veteran's complete STRs are not of record, his March 1956 separation examination showed a normal psychiatric system and no psychiatric complaints were made at that time.  The Veteran has not reported any event, injury or disease to his psychiatric system in service.  In this case, the treatment records and the Veteran's statements all fail to show that he incurred an event, injury or disease to his psychiatric system in service.  While the Veteran has reported an in-service horseback riding accident, he has not reported having psychiatric symptoms due to that accident.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his psychiatric system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection on a direct basis.  In this case, although the Veteran reported seeing psychiatrists from 1960-1972, the first evidence of a confirmed diagnosis of a psychiatric disorder is in 1983.  None of the Veteran's treatment records contain any opinion indicating that a psychiatric disorder had its onset during service.  Although the Veteran reported having depression secondary to marital difficulties in 1954, the evidence does not show that any current chronic acquired psychiatric disorder dates back to his military service.  

As for service connection as secondary to service-connected disabilities, the evidence weighs against a grant of service connection.  The Board acknowledges the August 2014 positive nexus opinion submitted by the Veteran.  However, the Board finds that the probative value of this opinion does not outweigh the evidence against a finding of service connection.  As discussed above, the psychologist related the Veteran's mood disorder to his service-connected disabilities, and in support of such opinion, noted that there is casual relationship between medical and psychiatric difficulties.  In this case, the Veteran has many different medical problems, in addition to his service-connected left hip, left shoulder, hearing loss, and tinnitus disabilities.  The private medical opinion did not address why only those four service-connected disabilities, in light of the Veteran's other numerous medical problems, contributed to the development of an adjustment disorder.  

Furthermore, none of the Veteran's voluminous treatment records showing psychiatric treatment dating back to the 1980s relate a psychiatric disorder to his service-connected disabilities.  Except for the single private opinion, the overall evidence of record does not contain any opinion relating a currently diagnosed acquired psychiatric disorder to the Veteran's service-connected left hip, left shoulder, hearing loss and tinnitus disabilities.  Additionally, although the private psychologist opined that the Veteran's service-connected disabilities aggravated a mood disorder, such opinion does not establish a baseline level of severity prior to any aggravation.  As such, the opinion does not support a finding that the Veteran's service-connected disabilities aggravated any diagnosed psychiatric disorder.  

Although the private psychologist provided a positive opinion, the Board finds that preponderance of the medical evidence of record failing to show that an acquired psychiatric disorder is secondary to service-connected disabilities outweighs the opinion.  The totality of the evidence fails to show that an acquired psychiatric disorder is secondary to the Veteran's service-connected left hip, left shoulder, hearing loss and tinnitus disabilities.  As such, service connection for an acquired psychiatric disorder is not warranted.

The overall evidence of record as discussed above weighs against a finding of an acquired psychiatric disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between an acquired psychiatric disorder and his active duty, including his service-connected disabilities, service connection for an acquired psychiatric disorder is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between an acquired psychiatric disorder and the Veteran's active duty, including his service-connected left hip, left shoulder, hearing loss, and tinnitus disabilities, service connection for an acquired psychiatric disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left hip, left shoulder, hearing loss, and tinnitus disabilities, is denied.  See 38 U.S.C.A §5107.

      3.  Diabetes Mellitus, Type II 

The Veteran's March 1956 separation examination revealed a clinically normal endocrine system.  A urinalysis was negative for albumin and sugar.  No diabetes mellitus, type II complaints were made, and as noted above, Veteran denied "all other serious illnesses, injuries and operations."

Post-service treatment records show that the Veteran had elevated blood glucose when hospitalized for coronary artery surgery in February 2002.  No diagnosis of diabetes mellitus, type II was made.  Although the Veteran had impaired fasting glucose and pre-diabetes in 2008, the first evidence of a diagnosis of diabetes mellitus, type II is in October 2010.  At that time, he reported having diabetes mellitus, type II for one year.  None of the Veteran's treatment records contains any opinion relating diabetes mellitus, type II to his military service, nor do they show the Veteran reporting incurring an event, injury or disease to his endocrine system in service.

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is not warranted.  Although the Veteran has a current diagnosis of diabetes mellitus, type II, the evidence fails to show that it is related to his military service.

The evidence does not show that the Veteran incurred any event, injury or disease to his endocrine system or that his diabetes mellitus, type II had its onset in service.  As discussed above, his urine was negative for sugar and albumin in March 1956 and he was shown to have a normal endocrine system at that time.  The Veteran has not reported any event, injury or disease to his endocrine system in service.  In this case, the contemporaneous service record and post-service treatment records all fail to show that he incurred an event, injury or disease to his endocrine system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his endocrine system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of a confirmed diagnosis of diabetes mellitus, type II is in 2010 when the Veteran reported that he had it for one year.  None of the Veteran's treatment records contain any opinion indicating that his diabetes mellitus, type II had its onset during service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of diabetes mellitus, type II complaints, symptoms, or findings for five decades between the period of active service and the earliest evidence of a diagnosis of diabetes mellitus, type II is itself evidence which tends to show that diabetes mellitus, type II did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed diabetes mellitus, type II was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as diabetes mellitus, type II is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of diabetes mellitus, type II symptoms since service.  None of the Veteran's treatment records or his contentions have indicated a continuity of symptomatology since his military service.  There is no indication of diabetes mellitus, type II until many years after discharge from service.  

The overall evidence of record as discussed above weighs against a finding of diabetes mellitus, type II being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between diabetes mellitus, type II and his active duty, service connection for diabetes mellitus, type II is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of diabetes mellitus, type II falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between diabetes mellitus, type II and the Veteran's active duty, service connection for diabetes mellitus, type II is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II is denied.  See 38 U.S.C.A §5107.

		4.  Sleep Apnea

The Veteran's March 1956 separation examination revealed all clinically normal systems except identifying body marks.  The Veteran did not make any complaints regarding how he slept or whether he had any fatigue.  As noted above, Veteran denied "all other serious illnesses, injuries and operations."

Post-service treatment records show that the Veteran had a sleep study in 2002.  Although the Veteran has had a current diagnosis of sleep apnea since then, none of the Veteran's treatment records contain any opinion relating sleep apnea to his military service, nor do they show the Veteran reporting incurring an event, injury or disease in service.

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is not warranted.  Although the Veteran has a current diagnosis of sleep apnea, the evidence fails to show that it is related to his military service.

The evidence does not show that the Veteran incurred any in-service event, injury or disease or that his sleep apnea had its onset in service.  As discussed above, his March 1956 examination revealed that all pertinent systems were clinically normal.  The Veteran has not reported any event, injury or disease in service.  In this case, the contemporaneous service record and post-service treatment records all fail to show that he incurred an event, injury or disease in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to any pertinent body system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of sleep apnea is in 2002.  None of the Veteran's treatment records contain any opinion indicating that his sleep apnea had its onset during service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of sleep apnea complaints, symptoms, or findings for four decades between the period of active service and the earliest evidence of a diagnosis of sleep apnea is itself evidence which tends to show that sleep apnea did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of sleep apnea being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between sleep apnea and his active duty, service connection for sleep apnea is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between sleep apnea and the Veteran's active duty, service connection for sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A §5107.

		5.  CAD

The Veteran's March 1956 separation examination revealed a clinically normal heart and chest.  The Veteran did not make any cardiac complaints.  As noted above, Veteran denied "all other serious illnesses, injuries and operations."

Post-service treatment records show that chest X-rays and a stress test were normal in March 1984.  Chest X-rays in April 1986, June 1987, and August 1999 all failed to show CAD or other heart abnormalities.  The Veteran underwent coronary artery bypass surgery in February 2002 for CAD; one of the pertinent records shows that he had no known history of CAD.  Although the Veteran has had a current diagnosis of CAD since then, none of his treatment records contain any opinion relating CAD to his military service, nor do they show the Veteran reporting incurring an event, injury or disease in service.

Based on a review of the evidence, the Board concludes that service connection for CAD is not warranted.  Although the Veteran has a current diagnosis of CAD, the evidence fails to show that it is related to his military service.

The evidence does not show that the Veteran incurred any in-service event, injury or disease or that his CAD had its onset in service.  As discussed above, his March 1956 examination revealed that his heart and chest were clinically normal.  The Veteran has not reported any event, injury or disease in service.  In this case, the contemporaneous service record and post-service treatment records all fail to show that he incurred an event, injury or disease in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his heart and chest actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of CAD is in 2002. Diagnostic testing prior to 2002 repeatedly failed to show CAD or any other cardiac disorder.  None of the Veteran's treatment records contain any opinion indicating that his CAD had its onset during service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of CAD complaints, symptoms, or findings for four decades between the period of active service and the earliest evidence of a diagnosis of CAD is itself evidence which tends to show that CAD did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of CAD being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between CAD and his active duty, service connection for CAD is not warranted.  
Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of CAD falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between CAD and the Veteran's active duty, service connection for CAD is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for CAD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for CAD is denied.  See 38 U.S.C.A §5107.

		6.  Aneurysm to the Brain and Aorta

The Veteran's March 1956 separation examination revealed a clinically normal head, face, neck, scalp and abdomen.  The Veteran did not make any complaints pertinent to an aneurysm.  As noted above, Veteran denied "all other serious illnesses, injuries and operations."

Post-service treatment records show that the Veteran was seen in the aneurysm nurse clinic in July 1997 for a mildly enlarged aorta.  April 2003 abdominal X-rays showed that the Veteran had a known distal abdominal aortic aneurysm.  A CT scan of the brain in November 2006 did not reveal an aneurysm.  An MRA of the head in February 2010 showed a fusiform aneurysm basilar artery.  Although the evidence shows that the Veteran has had brain and aorta aneurysms, none of his treatment records contain any opinion relating such to his military service, nor do they show the Veteran reporting incurring an event, injury or disease in service other than the in-service fall from a horse.

At the March 2014 VA examination for his claimed residuals of a head injury, the examiner opined that it was less likely that the Veteran's brain aneurysm was a result of the horse fall.  The examiner opined that fusiform brain aneurysm was due to the same processes that contribute to atherosclerosis including cigarette smoking, hypertension, and alcohol abuse.  The examiner noted that the Veteran's MRA report documented "considerable calcified plaque within it" consistent with an atherosclerotic process.  The examiner opined that traumatic blood vessel damage would be dissection of the blood vessel wall with immediate catastrophic result due to the immediate occlusion of the lumen of the blood vessel whose wall was torn.  The examiner noted that in cases of basilar artery dissection, death was often the result.  The examiner concluded that the Veteran did not have traumatic dissection of the basilar artery at the time of the horse fall.  

Based on a review of the evidence, the Board concludes that service connection for an aneurysm to the brain and aorta is not warranted.  Although the Veteran has been diagnosed with an aneurysm to the brain and aorta, the evidence fails to show that it is related to his military service.

The evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that the aneurysm to the brain and aorta had its onset in service or is related to an event, injury or disease in service.  The Board acknowledges the Veteran's reports of an in-service injury.  However, the evidence fails to show that such injury resulted in any aneurysms.  As discussed above, Veteran's March 1956 separation examination did not indicate that the Veteran had any aneurysm to his brain and aorta.  The VA examiner reviewed the evidence, interviewed and examined the Veteran, yet still provided a negative nexus opinion.  Therefore, the evidence does not show that any aneurysm to the brain and aorta had its onset in service.

The Veteran's post-service medical records fail to show that any aneurysm to the brain and aorta is directly related to his military service.  None of the Veteran's treatment records include any such opinion.  The only medical opinion of record, that of the February 2013 VA examiner, shows that the Veteran's reported in-service injury did not result in an aneurysm.  That opinion is uncontradicted.  In this case, the earlier evidence of an aneurysm to the aorta is in 1997 while an aneurysm to the brain was first diagnosed in 2010.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of an aneurysm to the brain and aorta complaints, symptoms, or findings for four decades between the period of active service and the earliest evidence of a diagnosis of an aneurysm is itself evidence which tends to show that an aneurysm to the brain and aorta did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of an aneurysm to the brain and aorta being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between an aneurysm to the brain and aorta and his active duty, service connection for an aneurysm to the brain and aorta is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of an aneurysm to the brain and aorta falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between an aneurysm to the brain and aorta and the Veteran's active duty, service connection for an aneurysm to the brain and aorta is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an aneurysm to the brain and aorta.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an aneurysm to the brain and aorta is denied.  See 38 U.S.C.A §5107.

	C.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran's arthritis of the left acromioclavicular joint is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5203, which evaluates impairment of the clavicle or scapula.  As the Veteran is right-handed, ratings for the minor (non-dominant) arm apply.

Pursuant to DC 5203, a 10 percent rating is warranted when there is malunion or nonunion without loose movement.  38 C.F.R. § 4.71a, DC 5203 (2013).

A 20 percent rating is warranted when there is nonunion with loose movement or dislocation.  Id.

As the Veteran's left shoulder disability has also resulted in limited motion, the Board will consider the ratings available under DC 5201, which evaluates impairment from limitation of motion of the arm.

Pursuant to DC 5201, a 20 percent rating is warranted when motion is limited to shoulder level or midway between side and shoulder level.  38 C.F.R. § 4.71a, DC 5201 (2013).

A 30 percent rating is warranted when motion is limited to 25 degrees from side.  Id.  

In connection with the initial service connection claim, but during the pertinent rating period, the Veteran was afforded a VA examination in August 2010.  The Veteran's pertinent symptoms included stiffness and flare-ups of joint disease that were moderate in severity and occurred every one to two months lasting for hours.  He did not have deformity, giving way, instability, pain, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or affected motion of the joint.  There were no constitutional symptoms or incapacitating episodes of arthritis.  No assistive devices were used.  There was no loss of a bone or part of a bone and no joint ankylosis.  Range of motion testing revealed flexion and abduction to 140 degrees; adduction to 40 degrees; and external and internal rotation to 70 degrees.  There was no additional functional impairment due to pain, stiffness, swelling, instability, locking, dislocation, subluxation, weakness, fatigability, incoordination or flare-ups upon repetitive testing.  The Veteran was retired; his disability had no significant effects on his usual occupation.  It had no effect on shopping, toileting, and grooming; a mild effect on traveling, feeding, bathing, dressing, and driving; a moderate effect on chores, exercise and recreation; and a severe effect on sports.  

At a VA examination in June 2011, the Veteran reported pain rated as four out of ten (4/10), exacerbation with activity, range of motion, and general movement.  He reported having intermittent exacerbations.  His reported symptoms included pain, stiffness, decreased speed of motion, and affected motion.  He did not have deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  The Veteran had flare-ups of joint disease that were severe and occurred weekly lasting for hours.  He reported that his impression of the effects on limitation of motion or other functional impairment due to pain, weakness, fatigue or incoordination during flare-ups was 50 percent.  There were no constitutional symptoms or incapacitating episodes of arthritis.  No assistive devices were used.  There was no loss of a bone or part of a bone and no joint ankylosis.

Examination revealed tenderness and pain at rest.  Supraspinatus strength testing was within normal limits.  The Veteran had tenderness to palpation and stiffness with range of motion.  He had grip strength of 5/5 and upper extremities were symmetrical.  Range of motion testing revealed flexion and abduction to 140 degrees; extension and internal rotation to 60 degrees; adduction to 20 degrees; and external rotation to 48 degrees.  His ranges did not change with repetition.  He had muscle strength of 4/5 on flexion, abduction, and internal rotation, and 4+/5 on extension, adduction, and external rotation.  The Veteran had pain at the end ranges of motion with extension and external rotation.  He also had pain with strength testing; internal and external rotation caused low back pain and he had shoulder pain with abduction, flexion, extension, and adduction.  There was no functional loss with repetition due to pain, weakness, incoordination, fatigue, or lack of endurance.  The examiner opined that in the absence of objective evidence, they were not able to determine additional functional loss without resorting to mere speculation.  The Veteran was not employed.  His disability had no effect on shopping, sports, feeding, and toileting; a mild effect on exercise, recreation, bathing, dressing, and grooming; and a moderate effect on chores, traveling, and driving.  The Veteran was able to perform all functions of daily living on his own accord and time frame.  He had secondary pain with household chores.  

The Veteran was afforded a VA examination in March 2014.  He reported crepitation spontaneously each day.  Pain was reported to be fleeting and up to 7/10; it occurred with flexion or abduction of the arm, as with lifting, reaching or spontaneous shoulder movement.  The pain occurred multiple times per day and lasted for less than ten seconds.  No limitations were noted.  He did not report flare-ups that impacted function.  Range of motion testing revealed flexion and abduction to 180 degrees; adduction to 50 degrees; and external and internal rotation to 90 degrees, all with no objective evidence of pain.  There was no pain on motion after repetition and no additional limitations of motion.  Pain, weakness, fatigability, or incoordination was not noted to significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Additional loss in range of motion due to pain, weakness, fatigability or incoordination on use or during flare-ups was not noted.  The examiner noted that the Veteran was not having a flare-up that day; they opined that in the absence of further objective evidence, they were unable to determine additional functional loss without resorting to conjecture or when the joint was used repeatedly over a period of time.  

The Veteran did not have functional loss and/or functional impairment.  There was no pain on palpation or guarding.  Muscle strength was 5/5.  There was no ankylosis.  Tests for rotator cuff conditions were all negative.  There was a history of mechanical symptoms (clicking, catching, etc.); no history of recurrent dislocation; and negative crank apprehension and relocation tests.  There was no tenderness on palpation of the joint.  Cross-body adduction test was negative.  The examiner noted that the Veteran freely moved the left shoulder without impairment of the arm and shoulder.  Repetitive range of motion showed intermittent crepitation that was sporadic and fleeting; the Veteran stated he had a dull fleeting ache as 7/10 with the audible crepitation.  The examiner reported that dislocation or subluxation and edema or effusion were not noted; the joint was without distortion; and palpation was without pain or masses.  The examiner opined that his condition did not impact his ability to work.  

None of the Veteran's treatment records has shown his ranges of motion, ankylosis, nonunion with loose movement, or dislocation.

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted.  Throughout this appeal, the evidence fails to show that the Veteran has met the criteria for the next higher 20 percent rating under any of the criteria.  The VA examinations and treatment records have not shown nonunion with loose movement or dislocation.  There is also no evidence that the Veteran has had motion limited to shoulder level or midway between side and shoulder level.  Consequently, the Board concludes that the next higher rating of 20 percent is not warranted.

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations take into account the Veteran's functional impairment resulting from his service-connected left shoulder disability.  The examinations and treatment records do not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected left shoulder disability.  Accordingly, the criteria for a rating in excess of 10 percent for limitation of motion for the Veteran's service-connected arthritis of the left acromioclavicular joint have not been met.  38 C.F.R. § 4.71a, DC 5237.

Furthermore, the evidence does not show symptoms such as ankylosis or impairment of the humerus such as loss of head, nonunion, fibrous union, recurrent dislocation, or malunion.  Therefore, an increased rating under other diagnostic codes used to rate the shoulder is not warranted.  38 C.F.R. § 4.71a, DCs 5200, 5202 (2013).  

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent have not been met at any time during this appeal.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's left shoulder symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's left shoulder disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, as noted in the Introduction, the Board is referring the issue of entitlement to a TDIU.  As the evidence does not show that this disability alone renders him unemployable, the Board declines to take jurisdiction of entitlement to a TDIU as such issue has not been raised in connection with this increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for residuals of a head injury having not been received, the application to reopen this issue is denied.

Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected left hip degenerative osteoarthritis is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected left hip degenerative osteoarthritis, arthritis of the left acromioclavicular joint, hearing loss, and tinnitus is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for CAD is denied.

Entitlement to service connection for an aneurysm to the brain and aorta is denied.

Entitlement to a rating in excess of 10 percent for arthritis of the left acromioclavicular joint is denied.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


